Case 18-34808-SLM            Doc 973      Filed 06/08/20 Entered 06/08/20 16:57:45                   Desc Main
                                         Document      Page 1 of 8



   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                           Order Filed on June 8, 2020
   RIKER, DANZIG, SCHERER, HYLAND &                                        by Clerk,
   PERRETTI LLP                                                            U.S. Bankruptcy Court
   Joseph L. Schwartz (JS-5525)                                            District of New Jersey

   Tara J. Schellhorn (TS-8155)
   Headquarters Plaza, One Speedwell Avenue
   Morristown, NJ 07962-1981
   Telephone: (973) 583-0800
   -and-
   PACHULSKI STANG ZIEHL & JONES LLP
   Bradford J. Sandler (NJ Bar No. BS-1367)
   Shirley S. Cho (admitted pro hac vice)
   780 Third Avenue, 34th Floor
   New York, NY 10017

   Counsel to the Liquidating Trust

   In re:                                                       Chapter 11

   FRANK THEATRES BAYONNE/SOUTH                                 Case No. 18-34808 (SLM)
   COVE, LLC, et al.,1
                                                                (Jointly Administered)
                                     Debtors.


      STIPULATION AND ORDER REGARDING CROWDER RELIEF FROM STAY

                  The relief set forth on the following pages, numbered two (2) through eight (8), is

 hereby ORDERED.
DATED: June 8, 2020




 1 The Post-Confirmation Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer
 identification number are as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank All Star Theatres,
 LLC (0420); Frank Theatres Kingsport LLC (5083); Frank Theatres Montgomeryville, LLC (0692); Frank Theatres
 Rio, LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres Mt. Airy, LLC (7429); Frank Theatres
 Sanford, LLC (7475); Frank Theatres Shallotte, LLC (7548); Revolutions at City Place LLC (6048); Revolutions of
 Saucon Valley LLC (1135); Frank Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033);
 Frank Hospitality Saucon Valley LLC (8570); and Galleria Cinema, LLC (2529).


 DOCS_NY:40173.4 29184/003
Case 18-34808-SLM            Doc 973    Filed 06/08/20 Entered 06/08/20 16:57:45           Desc Main
                                       Document      Page 2 of 8
 Page:        2
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Stipulation and Consent Order Regarding Crowder Relief From Stay


         This matter comes before the Court on the informal objection of Advisory Trust Group

 LLC, in its capacity as Trustee (the “Liquidating Trustee”) of the Frank Theatres Liquidating

 Trust (the “Liquidating Trust”) with respect to the Claim filed Brianna Crowder (“Plaintiff”), a

 plaintiff in the Circuit Court for Montgomery County, Virginia (the “Circuit Court”), case

 number CL18001677-00 styled Brianna Crowder, Plaintiff v. Frank Entertainment Group, LLC

 d/b/a Blacksburg Cinebowl and Grille, Defendant (the “Lawsuit”); and the Court having

 jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334; and venue being

 proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and consideration of this matter

 being a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and

 adequate notice of the dispute has been given and that no other or further notice is necessary; and

 upon the record herein and the agreement of the Liquidating Trustee and the Plaintiff; and the

 Court having determined that the relief provided for herein is in the best interests of the

 Liquidating Trust and its creditors; and after due deliberation and good and sufficient cause

 appearing therefor;

                                             RECITALS

         WHEREAS on or about August 2, 2018, the Plaintiff filed the Lawsuit against

 Defendant Frank Entertainment Group, LLC d/b/a/ Blacksburg Cinebowl & Grille

 (“Defendant”). In the Lawsuit, Plaintiff alleges that see was the subject of an injury as a result of

 an incident that occurred on June 17, 2017 at the Blacksburg Cinebowl & Grille in Blacksburg,

 Virginia. See Complaint ¶¶ 2-7.

         WHEREAS on December 19, 2018 (the “Petition Date”), each of the above-captioned

 debtors and debtors-in-possession (collectively the “Debtors”), filed voluntary petitions for relief


 DOCS_NY:40173.4 29184/003                            2
Case 18-34808-SLM            Doc 973    Filed 06/08/20 Entered 06/08/20 16:57:45      Desc Main
                                       Document      Page 3 of 8
 Page:        3
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Stipulation and Consent Order Regarding Crowder Relief From Stay


 under chapter 11 of the United States Code, 11 U.S.C. § § 101-1532 (the “Bankruptcy Code”), in

 the United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”).

 The chapter 11 cases are pending before the Honorable Stacey L. Meisel, United States

 Bankruptcy Judge, and are being jointly administered under the lead case, In re Frank Theatres

 Bayonne/South Cove, LLC, et al., Case No. 18-34808 (SLM) (the “Chapter 11 Cases”).

         WHEREAS, the Debtors continued in possession of their properties as debtors-in-

 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         WHEREAS, on July 29, 2019, the Court entered its Findings of Fact, Conclusions of

 Law, and Order Confirming the Debtors’ First Amended Chapter 11 Plan of Reorganization

 Under Chapter 11 of the Bankruptcy Code [Docket No. 687] (the “Confirmation Order”)

 confirming the Debtors’ First Amended Chapter 11 Plan of Reorganization Under Chapter 11 of

 the Bankruptcy Code.

         WHEREAS, on October 29, 2019, the Court entered a consent order [Docket No. 783]

 confirming the Debtors’ Modified First Amended Plan of Reorganization Under Chapter 11 of

 the Bankruptcy Code [Docket No. 783] (the “Modified Plan”).

         WHEREAS, on October 31, 2019, the Effective Date of the Modified Plan occurred.

 See Notice of (I) Entry of Confirmation Order, (II) Occurrence of Effective Date, and (III)

 Related Bar Dates [Docket No. 792].

         WHEREAS, prior to the Petition Date, the Plaintiff and the Defendant had agreed to a

 settlement of the Lawsuit (the “Settlement”), which contemplated, inter alia, the payment of

 $35,000.00 to Plaintiff by Defendant’s insurer, Hartford Fire Insurance Company, dismissal of

 the Lawsuit, and the release by Plaintiff of Defendant and the Insurer.


 DOCS_NY:40173.4 29184/003                           3
Case 18-34808-SLM            Doc 973    Filed 06/08/20 Entered 06/08/20 16:57:45            Desc Main
                                       Document      Page 4 of 8
 Page:        4
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Stipulation and Consent Order Regarding Crowder Relief From Stay


         WHEREAS, the Liquidating Trust was created pursuant and to effectuate the Modified

 Plan, see Frank Theaters Liquidating Trust Agreement (the “Liquidating Trust Agreement”) at 1,

 and for the purpose of distributing the Liquidating Trust Assets to the Liquidation Trust

 beneficiaries . . .” Modified Plan at Section V.B.

         WHEREAS, pursuant to the Liquidating Trust Agreement, the Liquidating Trustee “shall

 have the power to take the actions granted in [the] Agreement . . . including but not limited to . . .

 taking any action with respect to appeals, counterclaims, and defenses of or with respect to such

 Claims and Causes of Action . . . .” See Liquidating Trust Agreement, at Section 3.1.

         WHEREAS, as a result of the Debtors’ bankruptcy filing, the Lawsuit was stayed with

 regard to the Defendant as well as the other Debtors.

         WHEREAS, on or about February 27, 2019, Plaintiff filed proof of claim number 94

 (“Claim No. 94”) against Debtor Frank Entertainment Group, LLC.

         WHEREAS, pursuant to the injunction contained in Article IX.F of the Modified Plan

 (the “Plan Injunction”), the Plaintiff is permanently enjoined from continuing the Lawsuit.

         WHEREAS the parties agree that Defendant is an indispensable party to the Lawsuit.

        NOW, THEREFORE, for good cause shown, IT IS HEREBY ORDERED as follows:

         1.       The automatic stay and the Plan Injunction are modified to the extent necessary to

 permit Plaintiff to (1) continue the Lawsuit solely for the purpose of effectuating the Settlement

 and to (2) execute, levy, and collect upon any settlement amount pursuant to the Settlement

 solely from applicable insurance policies, if any, and not against the Debtors, their estates, the

 Liquidating Trust or their successors.




 DOCS_NY:40173.4 29184/003                             4
Case 18-34808-SLM            Doc 973    Filed 06/08/20 Entered 06/08/20 16:57:45            Desc Main
                                       Document      Page 5 of 8
 Page:        5
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Stipulation and Consent Order Regarding Crowder Relief From Stay


         2.       Plaintiff agrees and acknowledges that (1) any recovery arising from the

 Settlement with respect to the Debtors, their estates, or their successors is limited to funds made

 available from applicable insurance policies, if any, and not from the Debtors, their estates, or

 their successors, (2), to the extent that an applicable insurance policies, if any, do not satisfy the

 Settlement, for any reason, neither the Debtors, their estates, the Liquidating Trust, or any of

 their successors shall satisfy nor be liable for any such unsatisfied portion, which might

 otherwise be considered a general unsecured claim in these chapter 11 proceedings, and Plaintiff

 shall not seek to collect on any such unsatisfied portion from the Debtors, their estates, the

 Liquidating Trust, or any of their successors, and (3) Plaintiff agrees to hold the Debtors and the

 Liquidating Trust harmless with respect to any claim that may be asserted by any insurance

 carrier on account of any deductible or self-insured retention that must be satisfied prior to the

 payment to Plaintiff of any settlement by setting off any recovery by the amount of any such

 deductible or self-insured retention.

         3.       Claim No. 94 and any other claims or proofs of claim filed or to be filed by

 Plaintiff in connection with Lawsuit against the Debtors, their estates, or their successors in these

 chapter 11 cases, if any, are, by entry of this Stipulation, deemed disallowed and reflected as

 such on the Bankruptcy Court’s official claims register.

         4.       Nothing in this Stipulation: (i) alters, modifies, or otherwise amends the terms and

 conditions of, or the coverage provided by, any insurance policies issued at any time to any of

 the Debtors, their affiliates or predecessors of any of the foregoing or of any agreements related

 thereto; (ii) alters or modifies the duty, if any, that any applicable insurer or third party

 administrator has to pay claims covered by any alleged applicable insurance policy; (iii); creates


 DOCS_NY:40173.4 29184/003                             5
Case 18-34808-SLM            Doc 973    Filed 06/08/20 Entered 06/08/20 16:57:45            Desc Main
                                       Document      Page 6 of 8
 Page:         6
 Debtors:      Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:     18- 34808 (SLM)
 Caption:      Stipulation and Consent Order Regarding Crowder Relief From Stay


 or permits a direct right of action by Plaintiff against any insurers; or (iv) precludes or limits, in

 any way, the rights of any insurer to contest and/or litigate the existence, primacy and/or scope of

 available coverage under any allegedly applicable insurance policy.

         5.       By entering into this Stipulation, neither party is waiving nor will be deemed to

 have waived any available claims or defenses, including at law, equity, or otherwise with respect

 to the Lawsuit, except as otherwise provided in this Stipulation.

         6.       Neither the Stipulation nor any negotiations and writings in connection with this

 Stipulation will, in any way, be construed as or deemed to be evidence of or an admission on

 behalf of any party regarding any claim or right that such party may have against the other party.

         7.       Each of the Parties hereto represents and warrants that it is duly authorized to

 enter into and be bound by this Stipulation.

         8.       This Stipulation may be executed in multiple counter parts, any of which may be

 transmitted by facsimile or electronic mail, and each of which will be deemed an original, but all

 of which together will constitute one instruments.

         9.       Notwithstanding any applicability of any of the Federal Rules of Bankruptcy

 Procedure, the terms and conditions of this Stipulation shall be immediately effective and

 enforceable upon its entry.

         10.      The Bankruptcy Court retains exclusive jurisdiction to resolve any dispute arising

 from or related to the interpretation or enforcement of this Stipulation.




 DOCS_NY:40173.4 29184/003                             6
Case 18-34808-SLM            Doc 973    Filed 06/08/20 Entered 06/08/20 16:57:45   Desc Main
                                       Document      Page 7 of 8
 Page:        7
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Stipulation and Consent Order Regarding Crowder Relief From Stay


 Dated: May 28, 2020

 STIPULATED AND AGREED:

 RIKER, DANZIG, SCHERER,
 HYLAND & PERRETTI LLP

 /s/ Joseph L. Schwwartz
 Joseph L. Schwartz (JS-5525)
 Tara J. Schellhorn (TS-8155)
 Headquarters Plaza, One Speedwell Avenue
 Morristown, NJ 07962-1981
 Telephone: (973) 583-0800
 Facsimile: (973) 583-1984
 Email: jschwartz@riker.com
         tschellhorn@riker.com

 -and-

 PACHULSKI STANG ZIEHL & JONES LLP
 Bradford J. Sandler (NJ Bar No. BS-1367)
 Shirley S. Cho (admitted pro hac vice)
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 E-mail: bsandler@pszjlaw.com
          scho@pszjlaw.com

 Counsel to the Liquidating Trust




 DOCS_NY:40173.4 29184/003                           7
Case 18-34808-SLM            Doc 973    Filed 06/08/20 Entered 06/08/20 16:57:45   Desc Main
                                       Document      Page 8 of 8
 Page:        8
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Stipulation and Consent Order Regarding Crowder Relief From Stay



 SPICER, OLIN & ASSOCIATES PC

 /s/ Kristopher R. Olin
 Kristopher R. Olin, Esq.
 504 S. Main Street
 Blacksburg, VA 24060
 Telephone: (540) 552-0007
 Facsimile: (540) 951-5139
 E-mail: kolin@spicerlawfirm.com

 Attorneys for Plaintiff Brianna Crowder




 DOCS_NY:40173.4 29184/003                           8
